Title: To George Washington from Robert Rutherford, 3 November 1796
From: Rutherford, Robert
To: Washington, George


                        
                            Dear Sir 
                            Berkeley County Virginia November 3d 1796
                        
                        Inclosed, please receive some addresses dictated by genuine respect, from the
                            people of Frederick and Berkeley County’s, Many more are filling up, and will be sent forward
                            with all Convenient Speed. Various were the Opinions,. about the mode of address. the greater
                            part of the people, were desirous, to evince their sincerity, by subscribing. other modes
                            have and may be adopted, but all unite, in the most unfeigned Esteem. May you with good
                            Lady, enjoy each temporal blessing. I have the honr to subscribe with every sentiment of
                            respect and regard Sir Your Most Humble Servant
                        
                            R. Rutherford
                            
                        
                     Enclosure
                                                
                            
                                Frederick County, Septr 30, 1796.
                            
                            We, the subscribers, inhabitants of Frederick County, in the State of
                                Virginia, having seen, with concern, your paternal address of the 17th instant, to the
                                people of the United States, beg leave to return you our unfeigned thanks for this
                                generous attention—& to express the warmest respect for your public and private
                                character. We are persuaded, Sir, that the approbation of your Fellow-Citizens is, to a
                                mind like yours, the highest possible reward—whilst it remains with us, the only means by
                                which we are enabled to testify our respect for your faithful, arduous, and very
                                important services, more than forty-five years; and though we sincerely regret the
                                resolution you have taken, to terminate labours so long sustained, in a variety of
                                Characters—yet, be persuaded, Sir, that you carry with you into the shades of retirement,
                                the esteem and the affections of every good man and real lover of this our common
                                country.
                            
                            The various and greatly important matters you so wisely and feelingly
                                recommend to the consideration of your Fellow-Citizens, please to be assured, has made
                                deep impressions on our minds. The inhabitants of this county, while it was much more
                                extensive than at present, have, in a very particular manner, been witnesses of the
                                reverence with which you regarded the civil authority, when you supported a high
                                military character under the regal Government, and at a time of Life, when ideas not so
                                enlarged and truly benevolent are often predominant with those in office. Posterity, we
                                are sensible, will regard with the most lively and grateful sensibility, sentiments
                                dictated by purest patriotism, and anxious solicitude for the happiness and prosperity
                                of our country.
                            In that retirement to which you are determined to return, may you enjoy every
                                temporal blessing, and may the eve of your life be crowned with that felicity which is
                                the reward of the just and virtuous, whilst we shall ever continue to be, with great
                                regard, Sir, your affectionate humble servants,
                            
                                
                                    Multiple Signatures
                                
                                
                            
                        
                        
                    